EX-7f AMENDMENT NO. 14 to the VARIABLE ANNUITY GMIB REINSURANCE AGREEMENT Effective March 1, 2005 Between JACKSON NATIONAL LIFE INSURANCE COMPANY of NEW YORK (“CEDING COMPANY”) and ACE TEMPEST LIFE REINSURANCE LTD. (“REINSURER”) Effective May 2, 2011, this Amendment is hereby attached to and becomes a part of the above-described Reinsurance Agreement.It is mutually agreed that the Agreement will be amended to clarify the definitions of the MONTHLY FORMULA DEDUCTIBLE and the MONTHLY FORMULA CLAIM LIMIT, to clarify the calculation of the ADJUSTED GMIB CLAIM, to remove the minimum annuity purchase amounts by product and to include new investment funds, fund name changes and fund mergers. To effect these changes, the following provisions of this Agreement are hereby amended: § Article I, DEFINITIONS, is hereby replaced by the attached Article I – DEFINITIONS. § Schedule B-2,Subaccounts Subject to this Reinsurance Agreement, Amendment # 13, is hereby replaced by the attached Schedule B-2. § Schedule C-1, Limits and Rules of the CEDING COMPANY, amendment #5, is hereby replaced by the attached Schedule C-1. § Schedule H,Ceding Company Reporting Format and Data Requirements, is hereby replaced by the attached Schedule H. § Schedule J,Calculation of ADJUSTED GMIB CLAIM, is hereby replaced by the attached Schedule J. Jackson National Life InsuranceACE Tempest Life Reinsurance Ltd. Company of New York ByLisa C. DrakeByHuan Tseng Name Lisa C. DrakeName Huan Tseng Title_SVP & Chief ActuaryTitleSVP & Chief Pricing Officer Date4/7/11Date 4/4/11 ARTICLE I - DEFINITIONS A. DURATION OF AGREEMENT: EFFECTIVE DATE means March 1, 2005 BUSINESS DAY means any day that securities are traded on the New York Stock Exchange MONTHLY VALUATION DATE means the last BUSINESS DAY of each month REINSURANCE TERM means, for each ACTIVE CONTRACT, 25 years measured from the MONTHLY VALUATION DATE following each ACTIVE CONTRACT’s inclusion in the Agreement according to Article IV, paragraph A, B, C, or G as applicable. TERMINATION DATE means the end of the REINSURANCE TERM for the last ACTIVE CONTRACT accepted under this Agreement. B. CONTRACT DEFINITIONS: ANNUITY CONTRACT means an individual variable annuity contract issued by the CEDING COMPANY to a contract owner in accordance with which CEDING COMPANY agrees to provide specified benefits in accordance with specified terms and conditions and that is or was reinsured under this Agreement, as specified in Article III, Paragraph A. ACTIVE CONTRACT means an ANNUITY CONTRACT that remains in effect and has not been terminated due to death, lapse, surrender or some other valid contingency and has not been annuitized and includes one of the Guaranteed Minimum Income Benefits specified in Schedule A. RETAIL ANNUITY PREMIUMS means all contributions (not reduced by subsequent withdrawals) made to the ANNUITY CONTRACT by or on behalf of the contract owner, commonly referred to as purchase payments, premiums, or deposits. CONTRACT TYPE means one of the ANNUITY CONTRACT forms specified in Schedule B-1. GMIB TYPE means one of the Guaranteed Minimum Income Benefits specified in Schedule A, applicable to ANNUITY CONTRACTs. GMIB EXERCISE means an annuitization of an ACTIVE CONTRACT, where the monthly income is determined in accordance with a GMIB TYPE. C. REINSURANCE PREMIUM DEFINITIONS: REINSURED ACCOUNT VALUE means, for each ACTIVE CONTRACT, the sum of the invested assets in the investment funds shown in Schedule B-2 as it appears in the records of CEDING COMPANY, times the REINSURER’s quota share of risk, as shown in Schedule G. REINSURED GMIB INCOME BASE means, for each ACTIVE CONTRACT, the contractually determined GMIB Benefit Base, subject to the CONTRACT TYPE and GMIB TYPE, times the REINSURER’s quota share of risk, as shown in Schedule G. MONTHLY INCOME BASE means the sum of the REINSURED GMIB INCOME BASE, calculated on each MONTHLY VALUATION DATE, for all ACTIVE CONTRACTs covered by this Agreement. QUARTERLY REINSURANCE PREMIUM RATE means the numerical value provided in Schedule D. QUARTERLY REINSURANCE PREMIUM means the QUARTERLY REINSURANCE PREMIUM RATE times the MONTHLY INCOME BASE calculated as of MONTHLY VALUATION DATEs in March, June, September, and December of each calendar year. REINSURANCE PREMIUM DUE DATE means the MONTHLY VALUATION DATE in March, June, September, and December of each calendar year. REMITTANCE DATE means the last BUSINESS DAY of the month following the REINSURANCE PREMIUM DUE DATE. D. REINSURANCE CLAIM DEFINITIONS: ADJUSTED GMIB CLAIM means, for each ACTIVE CONTRACT that terminates through a GMIB EXERCISE, a calculated value in accordance with the formula provided in Schedule J. REIMBURSEMENT DATE means the REMITTANCE DATE immediately following the date the REINSURER receives a request from the CEDING COMPANY for claim reimbursement. AGGREGATE GMIB CLAIM means the sum of all ADJUSTED GMIB CLAIMs calculated through and including the current MONTHLY VALUATION DATE minus the lesser of the AGGREGATE FORMULA DEDUCTIBLE or the AGGREGATE DOLLAR DEDUCTIBLE, with the result floored at zero FORMULA DEDUCTIBLE RATE means the value provided in Schedule E-2. MONTHLY FORMULA DEDUCTIBLE means the FORMULA DEDUCTIBLE RATE times the MONTHLY INCOME BASE summed over all ACTIVE CONTRACTs from their rider effective date through their first s following the later of (i) their rider effective date or (ii) the most recent GMIB reset date AGGREGATE FORMULA DEDUCTIBLE means the sum of the MONTHLY FORMULA DEDUCTIBLEs through and including the current MONTHLY VALUATION DATE. DOLLAR DEDUCTIBLE RATE means the value provided in Schedule E-1. DOLLAR DEDUCTIBLE means the DOLLAR DEDUCTIBLE RATE times the RETAIL ANNUITY PREMIUMS attributable to each ANNUITY CONTRACT (whether or not currently active), times the quota share percentage in Schedule G. AGGREGATE DOLLAR DEDUCTIBLE means the sum of the DOLLAR DEDUCTIBLEs for each ANNUITY CONTRACT as calculated on the current MONTHLY VALUATION DATE. LIMITED AGGREGATE GMIB CLAIM means the least of AGGREGATE GMIB CLAIM, AGGREGATE FORMULA CLAIM LIMIT and AGGREGATE DOLLAR CLAIM LIMIT. FORMULA CLAIM LIMIT RATE means a value provided in Schedule F-2. MONTHLY FORMULA CLAIM LIMIT means the FORMULA CLAIM LIMIT RATE times the MONTHLY INCOME BASE summed over all ACTIVE CONTRACTs from their rider effective date through their first s following the later of (i) their rider effective date or (ii) the most recent GMIB reset date. AGGREGATE FORMULA CLAIM LIMIT means the sum of the MONTHLY FORMULA CLAIM LIMITS through and including the current MONTHLY VALUATION DATE. DOLLAR CLAIM LIMIT RATE means a value provided in Schedule F-1. DOLLAR CLAIM LIMIT means the DOLLAR CLAIM LIMIT RATE times the RETAIL ANNUITY PREMIUMS attributable to each ANNUITY CONTRACT (whether or not currently active), times the quota share percentage in Schedule G. AGGREGATE DOLLAR CLAIM LIMIT means the sum of the DOLLAR CLAIM LIMITs for all ANNUITY CONTRACTsas calculated on the current MONTHLY VALUATION DATE. JNL NY ACE 2005 Treaty Article IAmendment # 14 SCHEDULE B-2 Subaccounts Subject to this Reinsurance Agreement Fund Name Comment Product Availability JNL/American Funds Global Small Capitalization Fund New 5/3/2010 All JNL/American Funds New World Fund New 5/3/2010 All JNL/American Funds International Fund New 5/3/2010 All JNL/American Funds Growth-Income Fund New 5/3/2010 All JNL/American Funds Blue Chip Income and Growth Fund New 5/3/2010 All JNL/American Funds Global Bond Fund New 5/3/2010 All JNL/ BlackRock Commodity Securities Fund New 1/16/2007 – Name changed from JNL/Credit Suisse Global Natural Resources effective 9/28/2009.Effective 10/11/2010, name changed from JNL/Credit Suisse Commodity Securities Fund. All JNL/BlackRock Global Allocation Fund New 10/11/2010 All JNL/Capital Guardian Global Balanced Fund Name changed from JNL/FMR Balanced Fund effective 4/30/2007 and from JNL/FI Balanced Fund effective 12/3/2007 All JNL/Capital Guardian Global Diversified Research Fund Name changed from JNL/Select Global Growth Fund effective 12/3/2007 All JNL/Capital Guardian U.S. Growth Equity Fund Name changed from JNL/Select Large Cap Growth Fund effective 12/3/2007 All JNL/Eagle Core Equity Fund All JNL/Eagle Small Cap Equity Fund All JNL/Franklin Templeton Founding Strategy New 1/16/2007 All JNL/Franklin Templeton Global Growth New 1/16/2007 All JNL/Franklin Templeton Income Fund New 5/1/2006 All JNL/Franklin Templeton International Small Cap Growth Fund New 12/3/2007 – Name changed from JNL/Capital Guardian International Small Cap Fund effective 5/3/2010 All JNL/Franklin Templeton Mutual Shares New 1/16/2007 All JNL/Franklin Templeton Small Cap Value Fund New 5/2/05 All JNL/Goldman Sachs Core Plus Bond Fund Name changed from JNL/Salomon Brothers Strategic Bond Fund effective 5/1/2006, from JNL/Western Strategic Bond Fund effective 1/16/2007, and from JNL/Western Asset Strategic Bond Fund effective 4/30/2007. All JNL/Goldman Sachs Emerging Markets Debt Fund New 10/6/2008 All JNL/Goldman Sachs Mid Cap Value Fund New 5/2/05 All JNL/Goldman Sachs U.S. Equity Flex New 1/16/2007. Effective 10/11/2010, name changed from JNL/Credit Suisse Long/Short. All JNL Institutional Alt 20 Fund New 4/6/2009 All JNL Institutional Alt 35 Fund New 4/6/2009 All JNL Institutional Alt 50 Fund New 4/6/2009 All JNL Institutional Alt 65 Fund New 4/6/2009 All JNL/ Invesco International Growth Fund Named changed from JNL/Putnam International Equity Fund on 5/2/05 and from JNL/JPM International Equity Fund on 12/3/2007. Effective 10/11/2010, name changed from JNL/AIM International Growth Fund All JNL/ Invesco Large Cap Growth Fund Name changed from JNL/AIM Large Cap Growth Fund effective 10/11/2010. All JNL/ Invesco Global Real Estate Fund New 5/2/05, Name changed from JNL/AIM Real Estate Fund effective 10/6/2008. Effective 10/11/2010, name changed from JNL/AIM Global Real Estate Fund All JNL/ Invesco Small Cap Growth Fund Name changed from JNL/AIM Small Cap Growth Fund effective 10/11/2010. All JNL/Ivy Asset Strategy New 9/28/2009 All JNL/JPMorgan International Value Fund All JNL/JPMorgan Mid Cap Growth Fund Name changed from JNL/FMR Capital Growth Fund effective 5/1/2006, from JNL/FMR Mid-Cap Equity Fund effective 4/30/2007 and from JNL/FI Mid-Cap Equity Fund effective 12/3/2007.Also, the JNL/Putnam Midcap Growth Fund was merged into this fund effective 12/3/2007. All JNL/ JPMorgan U.S. Government & Quality Bond Fund Name changed from JNL/Salomon Brothers U.S. Govt. & Quality Bond Fund effective 5/1/2006, from JNL/Western U.S. Govt. & Quality Bond Fund effective 1/16/2007, and from JNL/Western Asset U.S. Govt. & Quality Bond Fund effective 4/30/2007. All JNL/Lazard Emerging Markets Fund New 5/1/2006 All JNL/Lazard Mid Cap Equity Fund Name changed from JNL/Lazard Mid Cap Value Fund effective 3/31/2008 All JNL/M&G Global Basics Fund New 10/6/2008 All JNL/M&G Global Leaders Fund New 10/6/2008 All JNL/Mellon Capital Management 10 x 10 Fund New 4/30/2007 All JNL/Mellon Capital Management 25 Fund Effective 5/1/2006, the JNY version was merged into the JNL version. All JNL/Mellon Capital Management Bond Index Fund All JNL/Mellon Capital Management Communications Sector Fund All JNL/Mellon Capital Management Consumer Brands Sector Fund All JNL/Mellon Capital ManagementOil & Gas Sector Fund Name changed from JNL/Mellon Capital Management Energy Sector Fund on 5/2/2005. All JNL/Mellon Capital Management European 30 Fund New 10/6/2008 All JNL/Mellon Capital Management Financial Sector Fund All JNL/Mellon Capital Management International Index Fund All JNL/Mellon Capital Management Index 5 Fund New 4/30/2007 All JNL/Mellon Capital Management JNL 5 Fund Effective 4/30/2007, the JNL/Mellon Capital Management Dowsm 10 Fund , the JNL/Mellon Capital Management S&P® 10 Fund , and the JNL/Mellon Capital Management Global 15 Fund merged with this fund. All JNL/Mellon Capital Management JNL Optimized 5 Fund New 5/1/2006 All JNL/Mellon Capital Management Healthcare Sector Fund Name changed from JNL/Mellon Capital Management Pharmaceutical/Healthcare Sector Fund on 5/2/05 All JNL/Mellon Capital Management NYSE® International 25 Fund New 4/30/2007. All JNL/Mellon Capital Management Pacific Rim 30 Fund New 10/6/2008 All JNL/Mellon Capital Management S&P ® SMid 60 Fund New 4/30/2007. All JNL/Mellon Capital Management S&P ® 24 Fund New 5/1/2006 All JNL/Mellon Capital Management S&P 400 Mid Cap Index Fund All JNL/Mellon Capital Management S&P 500 Index Fund Effective 4/6/2009, the JNL/Mellon Capital Management Enhanced S&P 500 Stock Index Fund was merged into this fund.Effective 9/28/2009, the JNL/PPM America Core Equity Fund was merged into this fund. All JNL/Mellon Capital Management Select Small-Cap Fund Effective 5/1/2006, the JNY version was merged into the JNL version. All JNL/Mellon Capital Management Small Cap Index Fund Effective 4/6/2009, the JNL/Lazard Small Cap Equity Fund was merged into this fund. All JNL/Mellon Capital Management Technology Sector Fund All JNL/Mellon Capital Management Dow SM Dividend New 1/17/2006 All JNL/Mellon Capital Management VIP Fund All JNL/Mellon Capital Mgmt Nasdaq 25® Fund Name changed from JNL/Mellon Capital Nasdaq® 15 Fund effective 12/3/2007 All JNL/Mellon Capital Mgmt Value Line 30® Fund Name changed from JNL/Mellon Capital Management Value Line® 25 Fund effective 12/3/2007 All JNL/Mellon Capital Management Global Alpha Fund New 9/28/2009 All JNL/Oppenheimer Global Growth Fund All JNL/PAM Asia ex-Japan Fund New 3/31/2008 All JNL/PAM China-India Fund New 3/31/2008 All JNL/PIMCO Real Return New 1/16/2007 All JNL/PIMCO Total Return Bond Fund All JNL/PPM America Floating Rate Income Fund New 5/2/2011 All JNL/ PPM America High Yield Bond Fund Name changed from JNL/Salomon Brothers High Yield Bond Fund effective 5/1/2006, from JNL/Western High Yield Bond Fund effective 1/16/2007, and from JNL/Western Asset High Yield Bond Fund effective 4/30/2007. All JNL/PPM America Mid-Cap Value Fund New 3/31/2008 All JNL/PPM America Small Cap Value Fund New 3/31/2008 All JNL/PPM America Value Equity Name changed from JNL/Putnam Value Equity Fund effective 1/16/2007 All JNL/Red Rocks Listed Private Equity Fund New 10/6/2008 All JNL/S&P 4 Fund New 12/3/2007 All JNL/S&P Competitive Advantage Fund New 12/3/2007 All JNL/S&P Disciplined Growth New 1/16/2007 All JNL/S&P Disciplined Moderate New 1/16/2007 All JNL/S&P Disciplined Moderate Growth New 1/16/2007 All JNL/S&P Dividend Income & Growth Fund New 12/3/2007 All JNL/S&P Intrinsic Value Fund New 12/3/2007 All JNL/S&P Managed Aggressive Growth Fund All JNL/S&P Managed Conservative Fund All JNL/S&PManaged Growth Fund Effective 9/28/2009, the JNL/S&P Retirement 2020 Fund and the JNL/S&P Retirement 2025 Fund were merged into this fund All JNL/S&P Managed Moderate Fund Effective 9/28/2009, the JNL/S&P Retirement Income Fund was merged into this fund. All JNL/S&P Managed Moderate Growth Fund Effective 9/28/2009, the JNL/S&P Retirement 2015 Fund was merged into this fund. All JNL/S&P Total Yield Fund New 12/3/2007 All JNL/WMC Balanced Name changed from JNL/Select Balanced effective 5/2/2011 All JNL/WMC Money Market Name changed from JNL/Select Money Market effective 5/2/2011 All JNL/WMC Value Name changed from JNL/Select Value effective 5/2/2011 All JNL/T. Rowe Price Established Growth Fund JNL/Alliance Capital Growth Fund was merged with this fund 5/2/05. JNL/Alger Growth Fund and JNL/Oppenheimer Growth Fund were merged with this fund on 4/30/2007. All JNL/T. Rowe Price Mid-Cap Growth Fund All JNL/T. Rowe Price Short Term Bond Fund New 5/1/2006 – Name changed from JNL/Goldman Sachs Duration Bond Fund effective 9/28/2009 All JNL/T. Rowe Price Value Fund All JNL General Account Guaranteed Five Year Fixed All but Perspective A Series and Advisors II Guaranteed One Year Fixed All but Advisors II Guaranteed Seven Year Fixed All but Perspective A Series and Advisors II Guaranteed Three Year Fixed All but Perspective A Series and Advisors II 12 Month DCA All 6 Month DCA All JNL NY ACE 2005 Treaty Schedule B-2 Amendment #14 SCHEDULE C-1 Limits and Rules of the CEDING COMPANY 1) The CEDING COMPANY will determine the Guaranteed Minimum Income Benefits for each qualified annuitization within seven (7) BUSINESS DAYs of receipt of election to annuitize under the GMIB. 2) The CEDING COMPANY reserves the right to limit cumulative RETAIL ANNUITY PREMIUMS on ANNUITY CONTRACTs to a maximum of $1,000,000. 3) For the purpose of Article IV paragraph G, the maximum RETAIL ANNUITY PREMIUMS per life without REINSURER’s approval is $5,000,000. 4) Valid issue ages for GMIB annuitants are 0 to 75, age last birthday. JNL NY ACE 2005 Treaty Schedule C-1 Amendment # 14 SCHEDULE H CEDING COMPANY Reporting Format and Data Requirements Monthly Reporting Data Requirements (prepared by CEDING COMPANY) ACTIVE CONTRACTS and those terminating during the month only: Insured Life (annuitant) SSN Contract Identifier Insured Life Indicator (Annuitant, Owner, or Other) Insured Life Date of Birth Insured Life Sex Second Life Date of Birth (if joint contract) Second Life Sex (if joint contract) Issue Date Qualified Status Contract Type Initial Retail Premium Cumulative Retail Premium Cumulative Withdrawals Account value by subaccount GMIB - Roll-up Amount GMIB - MAV Amount GMIB Reset Dates Termination Date Termination Reason (surrender, death, annuitization) Optional benefit indicators Spousal Continuation Indicator Quarterly Reporting Requirements (prepared by REINSURER) GAAP Surplus position Standard and Poors Ratings GMIB Annual Seriatim Claim Reporting (prepared by CEDING COMPANY) This includes the following items determined as of the Date of Annuitization: Policy Number Date of Annuitization Contract Issue Date Guaranteed Purchase Rate Current Purchase Rate based on treaty definition Interest rate used in calculation of Current Purchase Rate Certain Period Elected, but not to exceed 10 years GMIB Income Base Income Benefit Net Amount at Risk Account Value ADJUSTED GMIB CLAIM Annuitant DOB Annuitant Sex Joint Annuitant DOB (if applicable) Joint Annuitant Sex (if applicable) Quarterly Statement of Account (prepared by CEDING COMPANY) (prepared for each CONTRACT TYPE and GMIB TYPE combination and in aggregate) 1.Calculated value of MONTHLY INCOME BASE 2.Calculated value of QUARTERLY REINSURANCE PREMIUM 3.Calculated value of MONTHLY FORMULA DEDUCTIBLE, AGGREGATE FORMULA DEDUCTIBLE, DOLLAR DEDUCTIBLE and AGGREGATE DOLLAR DEDUCTIBLE 4.Calculated value of MONTHLY FORMULA CLAIM LIMIT, AGGREGATE FORMULA CLAIM LIMIT, DOLLAR CLAIM LIMIT and AGGREGATE DOLLAR CLAIM LIMIT 5.Calculated value of ADJUSTED GMIB CLAIMs, AGGREGATE GMIB CLAIM, and LIMITED AGGREGATE GMIB CLAIM JNL NY ACE 2005 Treaty Schedule HAmendment # 14 SCHEDULEJ Calculation of ADJUSTED GMIB CLAIM A. Income Benefit Net Amount at Risk (IBNARt) The IBNARt for each ANNUITY CONTRACT reinsured hereunder in calendar year t shall be equal to the following: IBNARt Maximum (RGIBt * Minimum (GAPRt / CAPRt, 0.8) – RAVt, 0) where: RGIBt is the REINSURED GMIB INCOME BASE, and RAVt is the REINSURED ACCOUNT VALUE, both as defined in Article I, calculated on the ANNUITY CONTRACT’s annuitization date that occurs on or following the contract’s calendar year t anniversary. GAPRt is the Guaranteed Annuity Purchase Rate (monthly income per $1000 of RGIB), calculated on the ANNUITY CONTRACT’s annuitization date that occurs on or following the contract’s calendar year t anniversary, using the following assumptions: · Mortality TableAnnuity2000 Valuation Table – Age Nearest Birthday · Age Setback10 years · Mortality Improvement:None · Interest Rate:2.5% all years; annual effective rate · Age:Age Last Birthday on exercise date · Annuity Form:Life contingent immediate annuity, not to exceed 10-year certain Annuity Load:2.0% Payment Mode:Monthly, regardless of mode elected Certain Period:Elected period but no greater than 10 years Single Life Formulas:Life Annuity Life Annuity with 10 year certain period Joint Life Formulas:Joint Life Annuity Joint Life Annuity with 10 year certain period Unisex Rates:40%/60% male/female blended at the qx level CAPRt is the Current Annuity Purchase Rate (monthly income per $1000 of RGIB), calculated on the ANNUITY CONTRACT’s annuitization date that occurs on or following the contract’s calendar year t anniversary, using the following assumptions: · Mortality TableAnnuity2000 Valuation Table – Age Nearest Birthday · Age SetbackNone · Mortality Improvement:Scale G (as shown in the 1995 Transactions of the Society of · Actuaries) from calendar year 2000to exercise year Interest Rate: The yield on the most recently auctioned 10-year Treasury Security, as posted in the Wall Street Journal, at the beginning of the month in which exercise occurs, plus 75 bps · Age:Age Last Birthday on exercise date · Annuity Form:Life contingent immediate annuity, not to exceed 10-year certain · Annuity Load:0.0%. Payment Mode:Monthly, regardless of mode elected Certain Period:Elected period but no greater than 10 years Single Life Formulas:same as for GAPRt Joint Life Formulas:same as for GAPRt Unisex Rates: Projected sex-distinct mortality rates according to Mortality Improvement section, then blended 40%/60% male/female The impact of premium taxes, commissions, other expenses, and gender on the calculation of GAPRt and CAPRt will be applied on a consistent basis. The monthly income calculated from CAPRt is for reinsurance purposes only, and the CEDING COMPANY may use other approaches with retail customers. B. Annual Annuitization Limit Ratio (AALRatiot) The AALRatiot for calendar year t shall be equal to the following: AALRatiot ExercisedRGIBt / EligibleRGIBt where: ExercisedRGIBt is the sum of the REINSURED GMIB INCOME BASE measured on the annuitization date for each ACTIVE CONTRACT that terminates through a GMIB EXERCISE on or following the contract’s calendar year t anniversary. EligibleRGIBt is the sum of a) plus b) plus c) where a) is the ExercisedRGIBt, b) is the sum the REINSURED GMIB INCOME BASE as of the first MONTHLY VALUATION DATE on or following the contract’s calendar year t anniversary for each ANNUITY CONTRACT that: i.) was an ACTIVE CONTRACT as of the first MONTHLY VALUATION DATE on or following the contract’s calendar year t anniversary, and ii.) had been reinsured hereunder for at least 120 months for GMIB form numbers without annual resets or for 120 months since the last reset date for GMIB form numbers with annual resets, iii.) is not included in a). c) is the sum of the REINSURED GMIB INCOME BASE as of the termination date for each ANNUITY CONTRACT that: i.) terminated between the contract’s calendar year t anniversary and the first MONTHLY VALUATION DATE on or following the contract’s calendar year t anniversary, and ii.) had been reinsured hereunder for at least 120 months for GMIB form numbers without annual resets or for 120 months since the last reset date for GMIB form numbers with annual resets, and iii.) is not included in a). C. ADJUSTED GMIB CLAIM (AdjGMIBt) The ADJUSTED GMIB CLAIM for each ANNUITY CONTRACT that terminated through a GMIB EXERCISE on or following the contract’s calendar year t anniversary shall be equal to the following: AdjGMIBt IBNARt * (Minimum (AALRatiot, 0.20) / AALRatiot) D. GUARANTEED ANNUITY PURCHASE RATES TABLES The following table contains the Guaranteed Annuity Purchase Rates for both “life only” and "life with 10-year certain" annuitization payout options for attained ages 40 through 99 and selected combinations of joint life ages. Values shown are the monthly income amounts per $1,000 applied. The purchase rates for other ages and options are to be calculated in a consistent manner. Single Life Annuities TABLE OF GUARANTEED ANNUITY PURCHASE RATES (MONTHLY INSTALLMENTS) No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Payee Payee Payee Payee Payee Payee Male Life Male Life Female Life Female Life Unisex Life Unisex Life 40 70 40 70 40 70 41 71 41 71 41 71 42 72 42 72 42 72 43 73 43 73 43 73 44 74 44 74 44 74 45 75 45 75 45 75 46 76 46 76 46 76 47 77 47 77 47 77 48 78 48 78 48 78 49 79 49 79 49 79 50 80 50 80 50 80 51 81 51 81 51 81 52 82 52 82 52 82 53 83 53 83 53 83 54 84 54 84 54 84 55 85 55 85 55 85 56 86 56 86 56 86 57 87 57 87 57 87 58 88 58 88 58 88 59 89 59 89 59 89 60 90 60 90 60 90 61 91 61 91 61 91 62 92 62 92 62 92 63 93 63 93 63 93 64 94 64 94 64 94 65 95 65 95 65 95 66 96 66 96 66 96 67 97 67 97 67 97 68 98 68 98 68 98 69 99 69 99 69 99 Guaranteed Purchase Rates -Joint and Survivor Life Annuity Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 Guaranteed Purchase Rates - Joint and Survivor Life Annuity and 10 Year Certain Period Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 E. SAMPLE CURRENT ANNUITY PURCHASE RATES TABLES The following tables contains sample Current Annuity Purchase Rates for both “life only” and "life with 10-year certain" annuitization payout options for attained ages 40 through 99 and selected combinations of joint life ages, based on a GMIB exercise in 2015 and a 10-year Treasury Security equal to 5% . Values shown are the monthly income amounts per $1,000 applied. The purchase rates for other ages, options, exercise years, and 10-year Treasury Security rates are to be calculated in a consistent manner. Single Life Annuities TABLE OF SAMPLE CURRENT ANNUITY PURCHASE RATES 2015 year of annuitization and 10-yr Treasury rate 5% (MONTHLY INSTALLMENTS) No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Payee Payee Payee Payee Payee Payee Male Life Male Life Female Life Female Life Unisex Life Unisex Life 40 70 40 70 40 70 41 71 41 71 41 71 42 72 42 72 42 72 43 73 43 73 43 73 44 74 44 74 44 74 45 75 45 75 45 75 46 76 46 76 46 76 47 77 47 77 47 77 48 78 48 78 48 78 49 79 49 79 49 79 50 80 50 80 50 80 51 81 51 81 51 81 52 82 52 82 52 82 53 83 53 83 53 83 54 84 54 84 54 84 55 85 55 85 55 85 56 86 56 86 56 86 57 87 57 87 57 87 58 88 58 88 58 88 59 89 59 89 59 89 60 90 60 90 60 90 61 91 61 91 61 91 62 92 62 92 62 92 63 93 63 93 63 93 64 94 64 94 64 94 65 95 65 95 65 95 66 96 66 96 66 96 67 97 67 97 67 97 68 98 68 98 68 98 69 99 69 99 69 99 Current Purchase Rates - 2015 year of annuitization and 10-yr Treasury rate 5%: Joint and Survivor Life Annuity Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 Joint and Survivor Life Annuity and 10 Year Certain Period Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 JNL NY ACE 2005 Treaty Schedule JAmendment # 14
